This was a suit by appellee against appellant. Trial was had on February 28, 1927, resulting in a verdict by the jury, in appellee's favor. Judgment was not rendered at the time but was, later, on motion, rendered nunc pro tunc. The time of taking this latter action was July 30, 1928. Motion to set aside the verdict of the jury, etc., and grant to appellant a new trial, was duly filed, and, after various continuances, was overruled on June 25, 1927. The bill of exceptions was not presented to the trial judge until April 25, 1929; and appellee has duly filed a motion to strike same on the ground that it was not presented in accordance with Code 1923, § 6433. So far as we can see, or are advised by appellant, the said motion must be granted. *Page 312 
Code 1923, § 6434. And it is so ordered. Ex parte Hill,205 Ala. 631, 89 So. 58. We are not of the opinion that the various motions, counter motions, etc., filed after the overruling of appellant's motion for a new trial, operated to extend the time for the presentation of his bill of exceptions.
The action was a simple suit on an account, and, in the absence of a bill of exceptions, there appears merit in none of the assignments of error argued by appellant in his brief.
We discover a vast deal of patience to have been exercised by the learned trial judge, and fail to be persuaded, after careful consideration, that there was prejudicial error in any of his rulings which are properly presented to us for review.
The judgment is affirmed.
Affirmed.
After Remandment by Supreme Court.